Shanahan, J.,
concurring.
Although the result reached today by the majority of this court is correct, I disagree with the majority’s route to that result.
While the majority reiterates that “the Nebraska Evidence Rules are not applicable in a dispositional hearing, including a hearing to terminate parental rights,” the majority, nevertheless, proceeds to discuss the admissibility of testimony from Dr. Gary Melton, a psychologist, and concludes that Melton’s testimony is admissible because he was a witness “qualified to testify as an expert under Ñeb. Evid. R. 702,” which was the trial court’s finding on a preliminary question of admissibility and a conclusion which, under the circumstances and the Nebraska Evidence Rulés, is not clearly erroneous. The majority’s acknowledgment that the Nebraska Evidence Rules are inapplicable in proceedings to terminate parental rights renders the majority’s discussion about admissibility of an expert’s testimony under the Nebraska Evidence Rules both incongruous and unnecessary. That, however, may be the least incongruous feature of the majority’s opinion in this case.
The majority then states that “the Nebraska rules of evidence provide a guidepost” in determining whether evidence adduced over a parent’s objection at a hearing to terminate parental rights is reconcilable with procedural due process. The expression about a “guidepost” supplies no answer to the *837question: Is application of the Nebraska Evidence Rules necessary for procedural due process in a hearing to terminate parental rights under the Nebraska Juvenile Code?
To answer the preceding question about procedural due process, we must operate from two premises. First, the parent-child relationship is accorded due process protection. Second, rules of evidence are reliable standards for presentation of information to produce reasonably trustworthy resolutions of controversies submitted to the judicial process.
Support for our first premise is found in decisions by the U.S. Supreme Court as well as decisions of this court. Lassiter v. Department of Social Services, 452 U.S. 18, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981), involved due process considerations for proceedings to terminate parental rights. In Lassiter, the Court observed:
For all its consequence, “due process” has never been, and perhaps can never be, precisely defined. “[U]nlike some legal rules,” this Court has said, due process “is not a technical conception with a fixed content unrelated to time, place and circumstances.” Cafeteria Workers v. McElroy, 367 U. S. 886, 895. Rather, the phrase expresses the requirement of “fundamental fairness,” a requirement whose meaning can be as opaque as its importance is lofty. Applying the Due Process Clause is therefore an uncertain enterprise which must discover what “fundamental fairness” consists of in a particular situation by first considering any relevant precedents and then by assessing the several interests that are at stake.
452 U.S. at 24-25.
The Lassiter Court continued:
This Court’s decisions have by now made plain beyond the need for multiple citation that a parent’s desire for and right to “the companionship, care, custody and management of his or her children” is an important interest that “undeniably warrants deference and, absent a powerful countervailing interest, protection.” Stanley v. Illinois, 405 U.S. 645, 651. Here the State has sought not simply to infringe upon that interest, but to end it. If the State prevails, it will have worked a unique kind of *838deprivation. ... A parent’s interest in the accuracy and justice of the decision to terminate his or her parental status is, therefore, a commanding one.
452 U.S. at 27.
Shortly after Lassiter, the Supreme Court decided Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982). The Court remarked:
In Lassiter, it was “not disputed that state intervention to terminate the relationship between [a parent] and [the] child must be accomplished by procedures meeting the requisites of the Due Process Clause.” [Citations omitted.] The absence of dispute reflected this Court’s historical recognition that freedom of personal choice in matters of family life is a fundamental liberty interest protected by the Fourteenth Amendment. [Citations omitted.]
The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life. If anything, persons faced with forced dissolution of their parental rights have a more critical need for procedural protections than do those resisting state intervention into ongoing., family affairs. When the State moves to destroy weakened familial bonds, it must provide the parents with fundamentally fair procedures.
455 U.S. at 753-54. Further, in Santosky, the Court noted:
“The extent to which procedural due process must be afforded the recipient is influenced by the extent to which he may be ‘condemned to suffer grievous loss.’ ” [Citations omitted.]...
. . . When the State initiates a parental rights termination proceeding, it seeks not merely to infringe that fundamental liberty interest, but to end it.
455 U.S. at 758-59. Finally, in Santosky, the Court concluded that “the child and his parents share a vital interest in preventing erroneous termination of their natural *839relationship.” 455 U.S. at 760.
In other decisions, the Supreme Court has indicated that a state may not constitutionally terminate parental rights without showing parental unfitness. See Quilloin v. Walcott, 434 U.S. 246, 255, 98 S. Ct. 549, 54 L. Ed. 2d 511 (1978):
We have recognized on numerous occasions that the relationship between parent and child is constitutionally protected....
We have little doubt that the Due Process Clause would be offended “[i]f a State were to attempt to force the breakup of a natural family, over the objections of the parents and their children, without some showing of unfitness and for the sole reason that to do so was thought to be in the children’s best interest.” Smith v. Organization of Foster Families, 431 U.S. 816, 862-863 (1977) (Stewart, J., concurring in judgment).
See, also, Stanley v. Illinois, 405 U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972) (the integrity of the family unit is protected by the due process clause of the fourteenth amendment); In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991) (the parent-child relationship involves a liberty interest).
The Supreme Court’s views concerning the requirement of due process for a hearing to terminate parental rights, expressed in Santosky v. Kramer, supra, and Lassiter v. Department of Social Services, supra, have been adopted by this court regarding the Nebraska Juvenile Code. See, In re Interest of J.S., A.C., and C.S., 227 Neb. 251, 417 N.W.2d 147 (1987); In re Interest of L.J., J.J., and J.N.J., 220 Neb. 102, 368 N.W.2d 474 (1985). Thus, a parent has a fundamental interest in avoiding erroneous termination of parental rights. See, Smith v. Organization of Foster Families, 431 U.S. 816, 97 S. Ct. 2094, 53 L. Ed. 2d 14 (1977); Santosky v. Kramer, supra.
Having concluded that the parent-child relationship is an interest which is entitled to due process protection, we must now decide whether current Nebraska procedure affords that constitutional protection or, as the Supreme Court expressed in Smith v. Organization of Foster Families, supra:
Where procedural due process must be afforded because a “liberty” or “property” interest is within the *840Fourteenth Amendment’s protection, there must be determined “what process is due” in the particular context____
. . . “[D]ue process is flexible and calls for such procedural protections as the particular situation demands.” Morrissey v. Brewer, 408 U. S. 471, 481 (1972).
431 U.S. at 847-48.
Under 25 U.S.C. § 1912(f) (1988) of the U.S. Indian Child Welfare Act and Neb. Rev. Stat. § 43-1505(6) (Reissue 1988) of the Nebraska Indian Child Welfare Act, a determination to terminate parental rights must be “supported by evidence beyond a reasonable doubt.” However, in proceedings that are not subject to the federal and Nebraska Indian Child Welfare Acts, “termination of parental rights is permissible when the basis for such termination is proved by clear and convincing evidence.” In re Interest of T.C., 226 Neb. 116, 117, 409 N.W.2d 607, 609 (1987). Accord, In re Interest of M.P., 238 Neb. 857, 472 N.W.2d 432 (1991); In re Interest of J.L.M. et al., 234 Neb. 381, 451 N.W.2d 377 (1990); In re Interest of L.H., 227 Neb. 857, 420 N.W.2d 318 (1988). See, also, Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982).
In In re Interest of J.S., A.C., and C.S., supra, we noted that the Nebraska Evidence Rules do not apply in a dispositional hearing for a child under the Nebraska Juvenile Code because the foremost purpose or objective of the code is promotion and protection of a juvenile’s best interests and, therefore, “[t]o accomplish such goal and fashion a dispositional remedy beneficial to the juvenile, a judge should have access to the best available evidence which is relevant, reliable, and trustworthy concerning a correct disposition for the juvenile.” 227 Neb. at 263, 417 N.W.2d at 156.
While Neb. Rev. Stat. § 43-283 (Reissue 1988) states, “Strict rules of evidence shall not be applied at any dispositional hearing,” we have concluded that the “rules of evidence” mentioned in § 43-283 are the Nebraska Evidence Rules. See In re Interest of J.S., A.C., and C.S., supra. However, one readily notes that § 43-283 does not contain a definition or characterization for “dispositional hearing,” and employs language identical to its statutory predecessor, § 43-206.03(4) *841(Reissue 1978): “Strict rules of evidence shall not be applied at any dispositional hearing.” Legislative history for § 43-283 (Reissue 1988) and § 43-206.03(4) (Reissue 1978) supply no information or indication of the Legislature’s intent for the meaning of “dispositional hearing.” Rather, the first one encounters “dispositional hearing” in relation to proceedings to terminate parental rights and applicable rules of evidence is in State v. Bailey, 198 Neb. 604, 254 N.W.2d 404 (1977), when this court, without explanation for its conclusion, stated:
Appellants urge that their objections should have been sustained and that the exhibits should not have been received or considered. Section 43-206.03(4), R. S. Supp., 1976, provides that strict rules of evidence shall not be applied at any dispositional hearing. Under such a statute, the Juvenile Court may exercise a sound discretion in respect to determining the relevancy, competency, and admissibility of- testimony to be considered at a dispositional hearing. We find no abuse of discretion by the J uvenile Court.
198 Neb. at 608, 254 N.W.2d at 407. The preceding pronouncement regarding admissibility of evidence was thereafter confirmed during review of a judgment terminating parental rights in State v. Duran, 204 Neb. 546, 552, 283 N.W.2d 382, 386 (1979), when the court expressed:
We first point out that section 43-206.03(4), R. R. S. 1943, provides that strict rules of evidence shall not apply at any dispositional hearing. As we have previously stated, the juvenile court may exercise a sound discretion in determining the relevancy, competency, and admissibility of evidence to be considered at a dispositional hearing. State v. Bailey, 198 Neb. 604, 254 N.W.2d 404 (1977).
Thus, Bailey and Duran began a line of Nebraska decisions, which includes today’s decision, in repeated reaffirmation that the Nebraska Evidence Rules do not apply at a hearing to terminate parental rights. Thus, inapplicability of the Nebraska Evidence Rules at a hearing to terminate parental rights is not the result of a legislatively expressed directive, but originated and has evolved through judicial interpretation of statutes pertaining to rules of evidence at a hearing to terminate *842parental rights as a “dispositional hearing.” It is quite likely that the Legislature, when enacting § 43-283, envisioned that a “dispositional hearing” meant a hearing for personal disposition of a child who is subject to the Nebraska Juvenile Code, and very unlikely that the Legislature viewed the parent-child relationship as so insignificant or valueless that the relationship might be extinguished on the basis of. unreliable or untrustworthy information presented to a court.
Because the parent-child relationship is entitled to protection of due process and, further, since a parent has a recognized interest in avoiding an erroneous termination and extinction of that valuable right and relationship, Nebraska procedure for a hearing to terminate parental rights must provide reasonable assurance that a parent may avoid an erroneous termination of parental rights, and further requires that parental unfitness, as a prerequisite to termination of parental rights, be established by proof that is clear and convincing unless the proceeding is governed by the federal or Nebraska Indian Child Welfare Act, in which case proof must be beyond a reasonable doubt. Notwithstanding prior decisions of this court interpreting § 43-283 and reaffirming inapplicability of the Nebraska Evidence Rules in a hearing to terminate parental rights, due process requires a procedure that reduces the risk of a parental rights termination resting on erroneous information presented to a juvenile court and that promotes production of proof which is clear and convincing or, in proceedings subject to the federal or Nebraska Indian Child Welfare Act, proof which is beyond a reasonable doubt. Certainly, application of the Nebraska Evidence Rules as reliable standards for presentation of information at a hearing to terminate parental rights is a step in the right direction for reducing the risk of an erroneous extinguishment of parental rights and will tend to supply courts with trustworthy information for resolving a question about parental unfitness, a resolution which must be made through proof which is clear and convincing or, in proceedings governed by the federal or Nebraska Indian Child Welfare Act, proof which is beyond a reasonable doubt. Additionally, application of the Nebraska Evidence Rules should eliminate horrible hearsay, see In re Interest of J.S., A.C., and C.S., 227 Neb. 251, *843417 N.W.2d 147 (1987), wading through dozens of documents, see In re Interest of A.H., 237 Neb. 797, 467 N.W.2d 682 (1991), and a jumble of judicial notice, see In re Interest of J.L.M. et al., 234 Neb. 381, 451 N.W.2d 377 (1990), which seem to be ever-present problems in hearings to terminate parental rights.
Consequently, in accordance with due process under Neb. Const, art. I, § 3, the time has come to require that the Nebraska Evidence Rules shall be applied in a hearing to terminate parental rights, a requirement which will supply reliable and express standards for production of reasonably trustworthy information to resolve controversies between the State of Nebraska and one whose parental rights are sought to be terminated under the Nebraska Juvenile Code. Thus, while due process may never be precisely defined, fundamental fairness requires and exists in reducing the risk of an erroneous termination of parental rights through unreliable and untrustworthy information presented to a juvenile court. For that reason, the Nebraska Evidence Rules, as an aspect of due process, should apply at a hearing to terminate parental rights.
In the present case, when the Nebraska Evidence Rules are applied, the State presented sufficient admissible evidence to demonstrate, beyond a reasonable doubt, that termination of parental rights was required under the circumstances, the conclusion reached by the trial court and this court; hence, the trial court’s judgment must be affirmed.
Caporale, J., joins in this concurrence.